



Exhibit 10.4


[JAZZ PHARMACEUTICALS LETTERHEAD]


PERSONAL, PRIVATE AND CONFIDENTIAL
2 May 2016
Paul Treacy




Re:    Change in Control Stock Award Acceleration
Dear Paul:
This letter agreement (“Agreement”) sets forth the terms and conditions for
accelerated vesting of your Stock Awards under certain circumstances. Terms not
defined in this Agreement shall have the definitions set forth in the Amended
and Restated Schedule 1 to your Terms and Conditions of Employment which is
effective as of 15 May 2016 (the “Schedule”).
1.
Accelerated Vesting of Stock Awards.



If you are subject to a Covered Termination which is effective on or within
twelve (12) months following a Change in Control, and you meet all requirements
for receipt of the Severance Benefits under the Schedule (including but not
limited to the requirement to execute and return a release), the following shall
apply: the vesting (and exercisability, if applicable) of all outstanding
options to purchase the Company’s ordinary shares, stock appreciation rights or
similar rights or other rights with respect to the Company’s ordinary shares,
and any other stock awards granted to you pursuant to any equity incentive plan
of the Company, including but not limited to restricted stock units
(collectively, the "Stock Awards"), that are held by you on the date of your
Covered Termination shall be accelerated in full.
The vesting (and exercisability, if applicable) of any Stock Award which shall
be accelerated pursuant to this Agreement shall occur on the sixtieth (60th) day
following the date of your Covered Termination. Notwithstanding anything to the
contrary set forth in any applicable equity incentive plan of the Company or any
agreement evidencing a Stock Award, in the event of your Covered Termination
(and in order to give effect to the intent of this provision), in no event will
any portion of your Stock Award be forfeited or terminate any earlier than the
sixtieth (60th) day following the date of your Covered Termination.
2.
Governing Law.



The Stock Award and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, without regard to the conflict of
law provisions.







--------------------------------------------------------------------------------





For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
3.
Miscellaneous.



The accelerated vesting provided under this Agreement is in addition to, and
does not replace or otherwise affect any provision in any applicable equity
incentive plan of the Company or any agreement evidencing a Stock Award that
provides for the acceleration of vesting (and exercisability, if applicable) of
such Stock Award. This Agreement, the applicable equity incentive plan, and
award agreement under which each Stock Award is granted, are the complete and
exclusive agreement of the parties concerning this subject matter, and any
modifications to this Agreement must be memorialized in a written agreement
signed by both parties.
This Agreement is effective as of 15 May 2016, provided that it is fully signed
by you and Jazz Pharmaceuticals plc as of such date.
Please sign and date this Agreement in the space provided below no later than 13
May, and return it to me at your earliest convenience. If you have any
questions, please let me know.
Sincerely,


JAZZ PHARMACEUTICALS PLC
 
 
 
 
/s/ Heather P. McGaughey
Heather McGaughey
Senior Vice President, Human Resources
 
 
 
 
Reviewed, understood and agreed:
 
 
 
 
/s/ Paul Treacy
Paul Treacy
Senior Vice President, Technical Operations
 
 
Date:
05 May 2016
 
 
 
 






